Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 1 of 18 Page ID #:387




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   TAI HANG; and                           Case No. 5:21-cv-00287-JWH-KKx
        ROBERT CANALES, on behalf of
   12     themselves and all others similarly
          situated,                             ORDER ON MOTION OF
   13                                           DEFENDANT TO DISMISS
                    Plaintiffs,                 AND/OR STRIKE SECOND
   14                                           AMENDED COMPLAINT [ECF
              v.                                No. 12]
   15
        OLD DOMINION FREIGHT LINE,
   16     INC, a Virginia corporation; and
        DOES 1 to 100, inclusive,
   17
                    Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 2 of 18 Page ID #:388




    1                                 I. INTRODUCTION
    2         Before the Court is the motion1 of Defendant Old Dominion Freight Line,
    3   Inc. to dismiss and/or strike the Second Amended Complaint.2 Plaintiffs Tai
    4   Hang and Robert Canales filed an opposition,3 and Old Dominion filed a reply.4
    5   The Court finds this matter appropriate for resolution without a hearing. See
    6   Fed. R. Civ. P. 78; L.R. 7-15. For the reasons explained below, the Court
    7   GRANTS the Motion and DISMISSES the Amended Complaint with leave to
    8   amend.
    9                                  II. BACKGROUND
   10         Hang worked for Old Dominion “as an hourly-paid, non-exempt ‘dock
   11   worker’ employee from approximately August 2007 to August 11, 2020.”5
   12   Canales worked for Old Dominion “as an hourly-paid, non-exempt ‘dock
   13   worker’ employee from approximately January 28, 2018, to October 2, 2020.”6
   14   As summarized below, Hang and Canales allege, on their own behalf and on
   15   behalf of a putative class, that Old Dominion failed to provide legally compliant
   16   rest periods and violated various provisions of the California Labor Code.7
   17
   18
   19
  20
        1
                Mot. of Def. Old Dominion to Dismiss and/or Strike the Second Am.
   21   Compl. (the “Motion”) [ECF No. 12].
        2
   22           Second Am. Compl. (the “Amended Complaint”) [ECF No. 9].
        3
                Pls.’ Opp’n (the “Opposition”) [ECF No. 13].
   23   4
                Reply in Supp. of Motion [ECF No. 14].
  24    5
                Amended Complaint ¶ 6.
        6
   25           Id. at ¶ 9.
        7
                The Court assumes the truth of the factual allegations in the Amended
   26   Complaint solely for the purpose of deciding the Motion but makes no
        determination regarding their veracity at this stage of the case. See, e.g., Cahill v.
   27   Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996) (on a motion to dismiss
        for failure to state a claim, “[a]ll allegations of material fact are taken as true and
   28   construed in the light most favorable to the nonmoving party”).

                                                  -2-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 3 of 18 Page ID #:389




    1   A.    First Claim for Relief—“Failure to Provide Legally Compliant Rest
    2         Periods”
    3         Hang and Canales aver that they are both part of the proposed Legal Rest
    4   Period Class,8 which includes “[a]ll California citizens employed by Defendants
    5   as hourly-paid, non-exempt ‘dock worker’ employees during the appropriate
    6   time period who were subjected to [Old Dominion’s] policies and practices
    7   regarding providing legally-compliant rest periods” as described in the
    8   Amended Complaint.9
    9         Old Dominion’s rest period policy states: “Hourly employees may not
   10   leave Old Dominion premise while on a paid rest break and are expected to be at
   11   their work station at the conclusion of the paid rest break, unless prohibited by
   12   applicable law, including state and local laws.”10 Plaintiffs aver that, “[a]s such,
   13   the members of the Legal Rest Period Class were prohibited from taking legally-
   14   compliant breaks.”11
   15         Hang and Canales “were instructed that rest periods must be taken in a
   16   designated break room.”12 “They were further instructed that leaving the
   17   premises was strictly prohibited, including going to the parking lot.”13 For
   18   example, Hang was told “at least two to three times a week at the daily morning
   19   meeting that rest breaks were to be taken only in the break room.”14 Employees
  20    who violated these alleged instructions “were subject to discipline or even
   21   termination.”15 “One dock worker was terminated for going to his vehicle
   22
        8
   23         Amended Complaint at ¶ 46.
        9
              Id. at ¶ 27(a).
  24    10
              Id. at ¶ 44.
   25   11
              Id. at ¶ 45.
        12
   26         Id. at ¶ 47.
        13
              Id.
   27   14
              Id. at ¶ 48.
   28   15
              Id.

                                                 -3-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 4 of 18 Page ID #:390




    1   without permission during his rest period.”16 Hang alleges that Old Dominion’s
    2   break policy caused him “to suffer noncompliant rest periods every day of work
    3   in which a rest period was required.”17
    4         Canales was also “not allowed to take breaks anywhere but the designated
    5   break room.”18 “This rule was repeated during pre-shift meetings.”19 On one
    6   occasion, Canales “left to go to his car [] with special permission from his
    7   supervisor, and he was required to report back to the supervisor when he
    8   returned.”20 Canales alleges on this basis that he “suffer[ed] noncompliant rest
    9   periods every day of work, except one, in which a rest period was required.”21
   10         Neither Hang nor Canales alleges the number of times or how frequently
   11   they were entitled to a rest period.22
   12   B.    Second Claim for Relief—“Failure to Authorize and Permit All Paid
   13         Rest Periods”
   14         Hang alleges that he is part of the proposed “Rest Period Class”23 and
   15   that “members of the Rest Period Class sometimes worked over four (4) hours
   16   per shift,” entitling them to rest breaks of at least 10 minutes on at least some
   17   occasions.24 Old Dominion’s “designated break rooms were at least a three to
   18   five minute walk from all work stations for all employees.”25 Hang “had to walk
   19   three to five minutes, each way, to and from [his] workstation[] to the
  20
   21   16
              Id.
   22   17
              Id.
        18
   23         Id. at ¶ 49.
        19
              Id.
  24    20
              Id.
   25   21
              Id.
        22
   26         See generally Amended Complaint.
        23
              See id. at ¶ 62.
   27   24
              Id. at ¶¶ 57 & 59.
   28   25
              Id. at ¶ 63.

                                                  -4-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 5 of 18 Page ID #:391




    1   designated break room at each rest period.”26 Because rest periods were 15
    2   minutes long, Hang “had only five to nine minutes of break time after
    3   accounting for the walk.”27 Hang “was once given a verbal warning by his
    4   supervisor for returning late from his rest break because of the long walk.”28
    5   “Other members of the Rest Period Class were disciplined for failing to return
    6   on time from a rest period.”29 Plaintiffs aver that the “long walk” caused the
    7   Hang to suffer “noncompliant rest periods on every shift in which a rest period
    8   was required.”30
    9   C.    Third Claim for Relief—“Independent Failure to Timely Furnish
   10         Accurate Itemized Wage Statements”
   11         Hang and Canales “received wage statements that did not list their
   12   applicable hourly rates.”31 As a result, Hang and Canales allege that they could
   13   not “ascertain whether they were being paid the proper rates because their wage
   14   statements did not list their applicable hourly rates.”32
   15   D.    Fourth Claim for Relief—“Derivative Failure to Timely Furnish
   16         Accurate Itemized Wage Statements”
   17         Plaintiffs’ Fourth Claim for Relief is derivative of their previous claims for
   18   relief.33 Based upon the preceding allegations, Plaintiffs allege that Old
   19   Dominion “failed to pay the members of the Derivative Wage Statement Class
  20    all wages due and owing.”34 Plaintiffs contend that this putative class was not
   21
   22   26
              Id. at ¶ 62.
        27
   23         Id.
        28
              Id.
  24    29
              Id.
   25   30
              Id. at ¶ 63.
        31
   26         Id. at ¶ 68.
        32
              Id. at ¶ 70.
   27   33
              See id. at ¶¶ 76-89.
   28   34
              Id. at ¶ 81.

                                                -5-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 6 of 18 Page ID #:392




    1   provided with accurate wage statements and that Old Dominion “fail[ed] to
    2   maintain accurate records.”35
    3   E.    Fifth Claim for Relief—Violations of Cal. Lab. Code § 203.
    4         The Fifth Claim for relief alleges that Old Dominion “willfully failed to
    5   pay the members” of the proposed “LC 203 Class their entire wages due and
    6   owing at the time of their termination or within seventy-two (72) hours of their
    7   resignation, and failed to pay those sums for up to thirty (30) days thereafter.”36
    8   This claim for relief appears to be based upon the claim that Plaintiffs did not
    9   receive compensation for non-compliant rest breaks.37
   10   F.    Sixth Claim for Relief—Penalties Pursuant to Cal. Lab. Code § 2699.
   11         The Sixth Claim for Relief likewise appears to be based upon the prior
   12   allegations. Plaintiffs seek civil penalties and fees under Cal. Lab. Code
   13   § 2699.38 Canales and Hang allege that they complied with Cal. Lab. Code
   14   §§ 2699.3(a) & (c) by giving written notice to the California Labor & Workforce
   15   Development Agency.39
   16   G.    Seventh Claim for Relief—Unfair Business Practices
   17         The final claim for relief, brought under Cal. Bus. & Prof. Code §§ 17200
   18   et seq., likewise depends upon Plaintiffs’ prior allegations. For example,
   19   Plaintiffs allege that “[Old Dominion] engaged in unfair business practices in
  20    California by practicing, employing and utilizing the employment practices
   21   outlined in the preceding paragraphs, specifically, by requiring employees to
   22
   23
  24
   25   35
              Id. at ¶¶ 80, 82, & 86.
        36
   26         Id. at ¶ 94.
        37
              Plaintiffs also incorporate their prior allegations. Id. at ¶ 90.
   27   38
              Id. at ¶¶ 98-100.
   28   39
              Id. at ¶¶ 106 & 107.

                                                 -6-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 7 of 18 Page ID #:393




    1   perform the labor services complained of [in the Amended Complaint] without
    2   the requisite compensation.”40
    3                              III. LEGAL STANDARD
    4         A defendant may move to dismiss a complaint for failure to state a claim
    5   upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive such a
    6   motion, the complaint must articulate “enough facts to state a claim to relief
    7   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
    8   (2007). A complaint need not contain “detailed factual allegations,” but it must
    9   contain “more than labels and conclusions” or “a formulaic recitation of the
   10   elements of a cause of action.” Id. at 555. “A claim has facial plausibility when
   11   the plaintiff pleads factual content that allows the court to draw the reasonable
   12   inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
   13   Iqbal, 556 U.S. 662, 678 (2009).
   14         “[T]o be entitled to the presumption of truth, allegations in a complaint
   15   or counterclaim may not simply recite the elements of a cause of action, but
   16   must contain sufficient allegations of underlying facts to give fair notice and to
   17   enable the opposing party to defend itself effectively.” AE ex rel. Hernandez v.
   18   Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012). “[T]he factual allegations that
   19   are taken as true must plausibly suggest an entitlement to relief, such that it is
  20    not unfair to require the opposing party to be subjected to the expense of
   21   discovery and continued litigation.” Id. In addition, “a court may strike from a
   22   pleading an insufficient defense or any redundant, immaterial, impertinent, or
   23   scandalous matter.” Fed. R. Civ. P. 12(f).
  24
   25
   26
   27
   28   40
              Id. at ¶ 115.

                                                 -7-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 8 of 18 Page ID #:394




    1                                  IV. DISCUSSION
    2   A.    Rest Break Claims
    3         Under Cal. Lab. Code § 226.7(b) and the related Wage Order, employers
    4   are required “to relieve their employees of all work-related duties and employer
    5   control during 10-minute rest periods.” Naranjo v. Spectrum Sec. Servs., Inc., 40
    6   Cal. App. 5th 444, 479 (2019), as modified on denial of reh’g (Oct. 10, 2019)
    7   (quotation and citation omitted). Employers must “relinquish any control over
    8   how employees spend their break time, and relieve their employees of all
    9   duties—including the obligation that an employee remain on call.” Augustus v.
   10   ABM Sec. Servs., Inc., 2 Cal. 5th 257, 273 (2016), as modified on denial of reh’g
   11   (Mar. 15, 2017). “[E]mployers must authorize 10 minutes, net rest time per four
   12   hours worked.” Id. at 264 n.8. “[A] rest period need not be authorized for
   13   employees whose total daily work time is less than three and one-half hours.”
   14   Id. Failure to comply “obliges employers to pay the employee one hour of pay
   15   ‘for each workday that the rest period is not provided.’” Id. (citing
   16   Cal. Lab. Code § 226.7(b)).
   17         Old Dominion challenges Plaintiffs’ rest break claims on several grounds,
   18   each of which is addressed below.
   19         1.     Pleading of Factual Content Regarding Work Schedule Under
  20                 Landers
   21         Old Dominion contends that Plaintiffs fail to allege facts showing that
   22   they were entitled to a rest break on any particular day.41 In a case involving the
   23   alleged failure to pay overtime, the Ninth Circuit held that although “plaintiffs
  24    in these types of cases cannot be expected to allege ‘with mathematical
   25   precision,’ the amount of overtime compensation owed by the employer, they
   26   should be able to allege facts demonstrating there was at least one workweek in
   27
   28   41
              Motion at 4:8-10.

                                                 -8-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 9 of 18 Page ID #:395




    1   which they worked in excess of forty hours and were not paid overtime wages.”
    2   Landers v. Quality Commc’ns, Inc., 771 F.3d 638, 646 (9th Cir. 2014), as amended
    3   (Jan. 26, 2015). The Ninth Circuit “decline[d] to impose a requirement that a
    4   plaintiff alleging failure to pay minimum wages or overtime wages must
    5   approximate the number of hours worked without compensation.” Id.
    6   “However, at a minimum the plaintiff must allege at least one workweek when
    7   he worked in excess of forty hours and was not paid for the excess hours in that
    8   workweek, or was not paid minimum wages.” Id.
    9         The Amended Complaint does not quite allege that Hang or Canales was
   10   deprived of rest breaks to which he was entitled.42 The Amended Complaint
   11   contains allegations that Hang and Canales were instructed that breaks must
   12   occur in designated break room, that a worker—but not Hang or Canales—was
   13   terminated for failing to follow the break policy, and that Hang and Canales
   14   “suffered noncompliant rest periods” almost every day “in which a rest period
   15   was required.”43 Plaintiffs also allege that on one specific occasion Canales
   16   received a compliant rest period44 and that Hang and Canales are part of the
   17   proposed Legal Rest Period Class,45 the members of which “sometimes worked
   18   over four (4) hours per shift.”46
   19         These allegations are not sufficient. Although, taken together, they give
  20    rise to a logical inference that Hang and Canales at least “sometimes” worked
   21
   22   42
              The Amended Complaint is replete with unnecessary citation to legal
        authority; if Plaintiffs amend their complaint, they are DIRECTED to remove
   23   excessive and extraneous references to statutory or case law and instead to focus
        any amended pleading on factual allegations. See, e.g., Williams v. Langford,
  24    2013 WL 6858919, at *2 (M.D. Fla. Dec. 30, 2013) (“It is not the duty of this
        Court to mine a lengthy pleading for the relevant facts necessary to cobble
   25   together Plaintiff’s claims.”).
        43
   26         Amended Complaint at ¶¶ 48 & 49.
        44
              Id. at ¶ 49.
   27   45
              Id. at ¶ 47.
   28   46
              Id. at ¶ 42.

                                               -9-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 10 of 18 Page ID #:396




    1   more than four hours per shift, thereby entitling them to a compliant rest period,
    2   Hang and Canales must provide some factual elaboration under Landers. They
    3   must plead at least some non-conclusory and plausible facts demonstrating that
    4   they worked more than four hours on some occasions and failed to receive a
    5   compliant rest break on those occasions. In Landers, “the plaintiff had alleged
    6   he worked more than 40 hours per week for the defendants,” but “he never
    7   alleged what conditions forced him to work longer than 40 hours per week or
    8   how frequently his workweek exceeded 40 hours.” Morrelli v. Corizon Health,
    9   Inc., 2019 WL 918210, at *5 (E.D. Cal. Feb. 25, 2019) (citing Landers, 771 F.3d at
   10   645-46). Here, the Amended Complaint arguably implies that Hang and
   11   Canales sometimes worked more than four-hour shifts, but it provides no non-
   12   conclusory factual content with respect to the work schedules of Hang and
   13   Canales. This pleading deficiency may be easy to resolve, but, under Landers,
   14   Plaintiffs must do so before they can proceed. The bare (implied) assertion that
   15   Hang and Canales sometimes worked more than four hours in a shift is
   16   insufficient. See also Mejia v. Illinois Tool Works Inc., 2019 WL 8135433, at *7
   17   (C.D. Cal. Dec. 12, 2019) (“the Landers court did not hold that making bare
   18   assertions about working more than forty hours a week without proper
   19   compensation was sufficient on its own to state a claim for unpaid overtime
   20   wages”).
   21         2.     Old Dominion’s Alleged Rest Period Policy
   22         Old Dominion also contends47 that the alleged rest period policy is facially
   23   compliant because it includes the following exception: “. . . unless prohibited by
   24   applicable law, including state and local laws.”48 This argument, however, does
   25   not address the allegations in the Amended Complaint that Old Dominion did
   26
   27   47
              Motion at 4:15-5:4.
   28   48
              Amended Complaint at ¶ 44.

                                                -10-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 11 of 18 Page ID #:397




    1   not, in fact, have a compliant policy insofar as employees were instructed to take
    2   their breaks in a designated place and were therefore not relieved of all work
    3   responsibilities. Old Dominion cannot escape its responsibilities by including a
    4   catchall exception that puts the onus on employees to determine whether Old
    5   Dominion’s policies comply with the law. Accordingly, Old Dominion’s
    6   Motion fails on this point.
    7         3.     On-Premises Rest Period Theory
    8         Old Dominion next argues that “several district courts within the Ninth
    9   Circuit have dismissed rest period claims predicated on an on-premises rest
   10   period theory, reasoning that a policy that keeps employees on-premises is not
   11   sufficient to establish that the employer did not relinquish control during those
   12   breaks.”49 For example, in Bowen v. Target Corp., 2020 WL 1931278, at *5
   13   (C.D. Cal. Jan. 24, 2020), the district court concluded that Target’s alleged on-
   14   premises rest break policy did not violate California law. The court noted that in
   15   Augustus v. ABM Sec. Servs., Inc., 2 Cal. 5th 257, 270 (2016), the California
   16   Supreme Court held that rest breaks “impose practical limitations on an
   17   employee’s movement.” The California Supreme Court elaborated as follows:
   18   “[D]uring a rest period an employee generally can travel at most five minutes
   19   from a work post before returning to make it back on time. Thus, one would
   20   expect that employees will ordinarily have to remain on site or nearby.” Id.
   21         The Bowen court explained that “several district courts within the Ninth
   22   Circuit have cited to Augustus as authority to dismiss rest period claims
   23   premised on an on-premises rest period theory, reasoning that a policy that
   24   keeps employees on-premises is not sufficient to establish employer control.”
   25   Bowen, 2020 WL 1931278, at *6 (collecting cases) (quotation omitted). The
   26   court explained that the plaintiffs did “not allege that Target enforced a policy
   27
   28   49
              Motion at 5:5-8.

                                               -11-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 12 of 18 Page ID #:398




    1   that ‘tethered’” them “to particular locations within stores for the duration of
    2   their rest periods, or in some way enforced a policy that went beyond the
    3   locomotive limitations envisioned by the Augustus court.” Id. at *7. The court
    4   granted Target’s motion to dismiss to the extent that the claims at issue
    5   “rel[ied] on an on-premises rest period theory.” Id. at *8.
    6          However, as the Bowen court explained, not all on-premises rest break
    7   policies are necessarily permissible. In Cahilig v. IKEA U.S. Retail, LLC, 2019
    8   WL 3852490, at *1 (C.D. Cal. June 20, 2019), the plaintiff alleged that IKEA’s
    9   rest period policy violated California law because it required employees to spend
   10   their rest breaks onsite in the staff cafe or other designated areas. IKEA argued
   11   that “the requirement that its employees remain onsite is insufficient to
   12   establish employer control as a matter of law.” Id. at *2. The district court
   13   disagreed. The court explained that “IKEA’s rest period policy not only
   14   required its employees to remain onsite but also ‘tethered’ them to particular
   15   locations onsite.” Id. (emphasis added). The court concluded that IKEA
   16   “failed to show that, as a matter of law, this cannot amount to ‘employer
   17   control’ during one’s rest period.” Id.
   18          Here, Plaintiffs similarly allege not only that they were required to remain
   19   onsite, but also that they were required to spend their break period in a
   20   designated break room. As in Cahilig, the Court cannot conclude at the pleading
   21   stage that this is insufficient to state a claim as a matter of law.
   22          4.     Old Dominion’s Contention That Plaintiffs Fail Plausibly to
   23                 Allege On-Premises Break Policy
   24          Old Dominion further contends that Plaintiffs fail to state a claim because
   25   they do not allege specifically who instructed them to take their breaks in the
   26   designated location.50 But Plaintiffs do allege specific facts regarding the nature
   27
   28   50
               Motion at 5:18-22.

                                                  -12-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 13 of 18 Page ID #:399




    1   of the alleged policy and the time and place at which employees were allegedly
    2   instructed. Accordingly, Plaintiffs plead plausible facts to support a claim that
    3   Old Dominion required employees to remain in a designated break room during
    4   their rest breaks.51
    5          Old Dominion also argues that the Amended Complaint lacks allegations
    6   “suggesting” that Plaintiffs “were prevented from extending their rest breaks to
    7   account for purported ‘travel time.’”52 But Plaintiffs do allege that rest periods
    8   were 15 minutes long and that Hang “had only five to nine minutes of break time
    9   after accounting for the walk.”53 Moreover, according to the Amended
   10   Complaint, Hang “was once given a verbal warning by his supervisor for
   11   returning late from his rest break because of the long walk.”54 These factual
   12   allegations plausibly indicate that the break periods were five minutes longer
   13   than the 10 minutes required under the law (i.e., 15 minutes), but that an extra
   14   five minutes was still insufficient.
   15          5.     Uniform or Systemic Violations
   16          Finally, Old Dominion argues that “there is no basis for inferring that any
   17   unlawful break practices were committed in a uniform or systemic manner.”55
   18   But the Amended Complaint includes allegations that Old Dominion had a
   19   specific policy requiring breaks to be taken on the premises, that Hang was told
   20   at daily morning meetings that rest breaks were to be taken only in the break
   21   room, and that employees who violated these alleged instructions were
   22   disciplined.56 These allegations, taken as true, do suggest a policy or practice
   23
   24   51
               See, e.g., Amended Complaint at ¶ 48.
   25   52
               Motion at 7:1-3.
        53
   26          Amended Complaint at ¶ 62.
        54
               Id. (emphasis added).
   27   55
               Motion at 7:13-8:2.
   28   56
               Amended Complaint at ¶¶ 48 & 51.

                                                -13-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 14 of 18 Page ID #:400




    1   beyond the individual experiences of Hang and Canales. In any event, at this
    2   stage, the issue of class certification is not before the Court.
    3         Old Dominion also contends that “[a]t a minimum, Plaintiffs must allege
    4   specific facts regarding the ‘circumstances, occurrences, and events’ that led to
    5   their own non-compliant breaks,” but have failed to do so.57 As explained in
    6   part IV.A.1 above, Plaintiffs have failed to plead sufficient facts with respect to
    7   their own alleged experiences with non-compliant rest breaks.
    8         Accordingly, the Court GRANTS the Motion with respect to the First
    9   and Second Claims for Relief for non-compliant rest breaks and dismisses these
   10   claims with leave to amend.
   11   B.    Wage Statement Claims
   12         Old Dominion next attacks Plaintiffs’ wage statement claims. According
   13   to Old Dominion, “Plaintiffs do not allege that any wage statements issued to
   14   them by [Old Dominion] inaccurately set forth the wages actually paid to them
   15   during each pay period in which they earned wages.”58 However, Plaintiffs
   16   correctly note that Old Dominion “conflates the Third and Fourth Causes of
   17   Action.”59
   18         The Amended Complaint contains two wage statement claims. The
   19   Third Claim for Relief for “Independent Failure to Timely Furnish Accurate
   20   Itemized Wage Statements” is based upon the contention that Hang and
   21   Canales “received wage statements that did not list their applicable hourly
   22   rates.”60 As a result, Hang and Canales maintain that they could not “ascertain
   23
   24
   25
        57
   26         Motion at 8:3-5 (emphasis removed).
        58
              Id. at 8:12-14 (emphasis removed).
   27   59
              Opposition at 10:11.
   28   60
              Amended Complaint at ¶ 68.

                                                 -14-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 15 of 18 Page ID #:401




    1   whether they were being paid the proper rates because their wage statements did
    2   not list their applicable hourly rates.”61
    3         In contrast, the Fourth Claim for Relief for “Derivative Failure to Timely
    4   Furnish Accurate Itemized Wage Statements” is based upon the alleged rest
    5   period violations. As explained above, Plaintiffs have failed adequately to allege
    6   their rest period claims, and the Fourth Claim for Relief, which depends upon
    7   the rest period claims, therefore also fails. Hence, the Fourth Claim for Relief is
    8   DISMISSED with leave to amend.
    9         With respect to the Third Claim for Relief, Cal. Lab. Code § 226(a)
   10   requires an employer to issue a wage statement that, inter alia, shows “all
   11   applicable hourly rates in effect during the pay period and the corresponding
   12   number of hours worked at each hourly rate by the employee.” Plaintiffs aver
   13   that their wage statements failed to include this information.
   14         Old Dominion maintains, however, that “Plaintiffs allege no facts to
   15   plausibly suggest that [Old Dominion] provided inaccurate wage statements or
   16   that it did so knowingly and intentionally.”62 “‘[A] claim for damages under
   17   Section 226(e) requires a showing of three elements: (1) a violation of
   18   Section 226(a); (2) that is ‘knowing and intentional’; and (3) a resulting
   19   injury.’” Arroyo v. Int’l Paper Co., 2020 WL 887771, at *7 (N.D. Cal. Feb. 24,
   20   2020) (quoting Willner v. Manpower Inc., 35 F. Supp. 3d 1116, 1128 (N.D. Cal.
   21   2014)). “To establish that [Old Dominion’s] violation of § 226(a) was ‘knowing
   22   and intentional,’ Plaintiffs must demonstrate that Defendants were ‘aware of
   23   the factual predicate underlying the violation[s].’” Cabardo v. Patacsil, 248
   24   F. Supp. 3d 1002, 1010 (E.D. Cal. 2017) (quoting Novoa v. Charter Commc’ns,
   25   LLC, 100 F. Supp. 3d 1013, 1028 (E.D. Cal. 2015)).
   26
   27   61
              Id. at ¶ 70.
   28   62
              Motion at 11:13-14.

                                                 -15-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 16 of 18 Page ID #:402




    1         In their Opposition, Plaintiffs claim that paragraph 70 of the Amended
    2   Complaint alleges that Old Dominion “issued inaccurate wage statements
    3   according to its pattern and practice,”63 which they contend is sufficient to
    4   establish a knowing and intentional violation. Plaintiffs cite Cabardo v. Patacsil,
    5   248 F. Supp. 3d 1002, 1010 (E.D. Cal. 2017), in support of this proposition. In
    6   Cabardo, however, the defendants “knew they were not providing Plaintiffs with
    7   wage statements recounting the hours” the plaintiffs worked. Id. There is no
    8   such non-conclusory allegation here.
    9         Moreover, paragraph 70 contains the following allegation:
   10         Here, the members of Independent Wage Statement Class suffered
   11         injury because Defendants failed to provide accurate and complete
   12         information as required by one or more items listed in Labor Code
   13         § 226(a)(1)-(9) and the Independent Wage Statement Class
   14         members could not and cannot promptly and easily ascertain
   15         requisite information without reference to other documents or
   16         information. For example, neither Plaintiff TAI HANG and Plaintiff
   17         ROBERT CANALES could ascertain whether they were being paid
   18         the proper rates because their wage statements did not list their
   19         applicable hourly rates.
   20   Nothing in paragraph 70—the only portion of the Amended Complaint to which
   21   Plaintiffs point in support of their claim of a knowing and intentional wage
   22   statement violations—alleges a pattern or practice, let alone a knowing and
   23   intentional violation.
   24         Old Dominion also argues that Plaintiffs fail to allege injury or sufficient
   25   plausible facts to support their remaining wage statement claim.64 “An
   26
   27   63
              Opposition at 11:1-2.
   28   64
              Motion at 10:5-13:6.

                                                -16-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 17 of 18 Page ID #:403




    1   employee is deemed to suffer injury if the employer fails to provide accurate and
    2   complete information of the hourly rate . . . and the employee cannot promptly
    3   and easily determine from the wage statement alone the applicable hourly rate.”
    4   Raines v. Coastal Pac. Food Distributors, Inc., 23 Cal. App. 5th 667, 676 (2018)
    5   (quotation and citation omitted). The Amended Complaint states that Plaintiffs
    6   could not “ascertain whether they were being paid the proper rates because
    7   their wage statements did not list their applicable hourly rates.”65 But Plaintiffs
    8   do not allege plausible facts that, if true, would show that they could not
    9   promptly and easily ascertain whether they were being paid the proper rates,
   10   because the Amended Complaint does not provide any factual details as to what
   11   information the wage statements contained.
   12         Accordingly, Plaintiffs’ claims under Cal. Lab. Code § 226(e) are
   13   DISMISSED with leave to amend.
   14   C.    Fifth, Sixth, and Seventh Claims for Relief
   15         Plaintiffs’ remaining claims for relief are derivative of their rest break and
   16   wage statement claims. Since the Court has dismissed the rest break and wage
   17   statement claims, the remaining claims are also DISMISSED with leave to
   18   amend.
   19   D.    Leave to Amend
   20         “A district court abuses its discretion by denying leave to amend unless
   21   amendment would be futile or the plaintiff has failed to cure the complaint’s
   22   deficiencies despite repeated opportunities.” AE ex rel. Hernandez, 666 F.3d at
   23   636. Here, Plaintiffs have amended their complaint twice. However, the first
   24   amendment was in state court, and Plaintiffs have not yet amended their
   25   complaint in response to a ruling on a motion to dismiss. Accordingly, the Court
   26   grants leave to amend, as stated above.
   27
   28   65
              Amended Complaint at ¶ 70.

                                                -17-
Case 5:21-cv-00287-JWH-KK Document 17 Filed 06/21/21 Page 18 of 18 Page ID #:404




    1                                 V. CONCLUSION
    2         For the foregoing reasons, the Court hereby ORDERS as follows:
    3         1.     The hearing on the Motion currently set for June 24, 2021, at
    4   9:00 a.m. is VACATED.
    5         2.     The Second Amended Complaint is DISMISSED in its entirety
    6   with leave to amend.
    7         3.     Plaintiffs are DIRECTED to file their amended pleading no later
    8   than July 6, 2021. If Plaintiffs fail to do so, the Court will DISMISS this action
    9   with prejudice.
   10         IT IS SO ORDERED.
   11
   12   Dated: June 21, 2021
                                                John W. Holcomb
   13                                           UNITED STATES DISTRICT JUDGE
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -18-
